Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the integrity of the deliberative process was impugned by the court’s management of a juror’s diabetes. Defendant’s argument that the court coerced the verdict is unpreserved and, in any event, the record does not indicate such coercion (cf., People v Diaz, 66 NY2d 744). In sending the court deputy to obtain a juror’s wife’s telephone number, the court did not delegate a judicial function (see, People v Bonaparte, 78 NY2d 26). Defendant was not denied his right to equal protection by the People’s use of peremptory challenges; the prosecutor articulated a neutral explanation for excusing the prospective jurors (see, People v Hernandez, 75 NY2d 350, 355, affd 500 US —, 111 S Ct 1859). Defendant was not denied effective assistance of counsel (see generally, People v Rivera, 71 NY2d 705, 709) nor was his sentence harsh and excessive. Defendant’s *1030remaining contention is unpreserved and we decline to reach it in the interest of justice. (Appeal from Judgment of Erie County Court, Drury, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.